                 Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 1 of 8 Page ID #:133

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 20-124JVS

 Defendant           Derek Wohland                                           Social Security No. 2         6   3     4
 akas:   None                                                                (Last 4 digits)




                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         03     22      2021

  COUNSEL                                                               Alan Spears, Retained
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession of Child Pornography in violation of 18 USC Section 2252A(a)(5)(B), 18 USC Section 2252A(b)(2)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 24 MONTHS on Count 1 of the Information

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment. The Court also recommends that the Bureau of Prisons provide regular testing for the
defendant’s prostate cancer condition and regularly administer PSA tests for the condition.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years under
the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and Second Amended General Order 20-04, including the conditions of probation and
            supervised release set forth in Section III of Second Amended General Order 20-04.

         2.    During the period of community supervision, the defendant shall pay the special assessment in
               accordance with this judgment's orders pertaining to such payment.

         3.    The defendant shall cooperate in the collection of a DNA sample from the defendant.


CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 2 of 8 Page ID #:134

 USA vs.      Derek Wohland                                        Docket No.:   SACR 20-124JVS

         4.    The defendant shall possess and use only those computers and computer-related devices, screen
               usernames, passwords, email accounts, and internet service providers (ISPs), social media accounts,
               messaging applications and cloud storage accounts, that have been disclosed to the Probation Officer
               upon commencement of supervision. Any changes or additions are to be disclosed to the Probation
               Officer prior to the first use. Computers and computer-related devices include personal computers,
               internet appliances, electronic games, cellular telephones, digital storage media, and their peripheral
               equipment, that can access, or can be modified to access, the internet, electronic bulletin boards, and
               other computers.

         5.    All computers, computer-related devices, and their peripheral equipment, used by the defendant shall
               be subject to search, seizure and computer monitoring. This shall not apply to items used at the
               employment site that are maintained and monitored by the employer.

         6.    The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
               defendant shall pay the cost of the Computer Monitoring Program.

         7.    Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
               registration current, in each jurisdiction where the defendant resides, is employed and is a student,
               pursuant to the registration procedures that have been established in each jurisdiction. When registering
               for the first time, the defendant shall also register in the jurisdiction in which the conviction occurred
               if different from the defendant's jurisdiction of residence. The defendant shall provide proof of
               registration to the Probation Officer within 48 hours of registration.

         8.    The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
               treatment program, or any combination thereof as approved and directed by the Probation Officer. The
               defendant shall abide by all rules, requirements, and conditions of such program, including submission
               to risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The
               defendant retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer
               to disclose the Presentence Report, and any previous mental health evaluations or reports, to the
               treatment provider. The treatment provider may provide information (excluding the Presentence
               report), to State or local social service agencies (such as the State of California, Department of Social
               Service), for the purpose of the client's rehabilitation.

         9.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
               counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof
               to the aftercare contractor during the period of community supervision. The defendant shall provide
               payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to
               pay, no payment shall be required.

         10.      The defendant shall not view or possess any materials, including pictures, photographs, books,
               writings, drawings, videos, or video games, depicting or describing child pornography, as defined in
               18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2).
               This condition does not prohibit the defendant from possessing materials solely because they are
               necessary to, and used for, a collateral attack, nor does it prohibit the defendant from possessing
               materials prepared and used for the purposes of the defendant's Court-mandated sex offender treatment,

CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 3 of 8 Page ID #:135

 USA vs.       Derek Wohland                                       Docket No.:   SACR 20-124JVS

               when the defendant's treatment provider or the probation officer has approved of the defendant's
               possession of the material in advance.

         11.       The defendant shall not view or possess any materials, including pictures, photographs, books,
               writings, drawings, videos, or video games, depicting or describing child erotica, which is defined as
               a person under the age of 18 in partial or complete state of nudity, in sexually provocative poses, viewed
               for the purpose of sexual arousal.

         12.   The defendant shall not possess or view any materials such as videos, magazines, photographs,
               computer images or other matter that depict "actual sexually explicit conduct" involving adults as
               defined by 18 USC 2257(h)(1).


         13.       The defendant shall not own, use or have access to the services of any commercial mail-receiving
               agency, nor shall the defendant open or maintain a post office box, without the prior written approval
               of the Probation Officer.

         14.   The defendant shall not contact the victims by any means, including in person, by mail or electronic
               means, or via third parties. Further, the defendant shall remain at least 100 yards from the victim(s) at
               all times. If any contact occurs, the defendant shall immediately leave the area of contact and report
               the contact to the Probation Officer.

         15.   The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
               playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places
               primarily used by persons under the age of 18, without the prior written authorization of the probation
               officer.

         16.   The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
               any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
               and (b) on the condition that the defendant notify said parent or legal guardian of the defendant's
               conviction in the instant offense/prior offense. This provision does not encompass persons under the
               age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order
               to obtain ordinary and usual commercial services.

         17.   The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
               business or organization that causes the defendant to regularly contact persons under the age of 18.

         18.   The defendant's employment shall be approved by the Probation Officer, and any change in employment
               must be pre-approved by the Probation Officer. The defendant shall submit the name and address of
               the proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

         19.   The defendant shall submit to a search, at any time, with or without warrant, and by any law
               enforcement or probation officer, of the defendant's person and any property, house, residence, vehicle,
               papers, computers, cell phones, other electronic communication or data storage devices or media, email
               accounts, social media accounts, cloud storage accounts, effects and other areas under the defendant's

CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 4 of 8 Page ID #:136

 USA vs.       Derek Wohland                                       Docket No.:   SACR 20-124JVS

               control, upon reasonable suspicion concerning a violation of a condition of supervision or unlawful
               conduct by the defendant, or by any probation officer in the lawful discharge of the officer's supervision
               functions.

         20.   The defendant shall participate in mental health treatment, which may include evaluation and
               counseling, until discharged from the program by the treatment provider, with the approval of
               the Probation Officer.

         21.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
               defendant’s mental health treatment to the aftercare contractors during the period of community
               supervision. The defendant shall provide payment and proof of payment as directed by the
               Probation Officer. If the defendant has no ability to pay, no payment shall be required.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
health evaluations or reports, to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of California,
Department of Social Service), for the purpose of the client's rehabilitation.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

Within 72 hours of sentencing, the defendant shall report directly to the Probation & Pretrial Services
Office for instructions regarding sex-offender registration requirements.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons at or before 12 noon, on June 21, 2021. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the United States Court
House, 411 West Fourth Street, Santa Ana, CA 92701-4597

Defendant is advised of his appeal rights. Bond is ordered exonerated on surrender.




CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 4 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 5 of 8 Page ID #:137



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




            March 22, 2021
            Date                                                 U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



            3/22/21                               By             Lisa Bredahl
            Filed Date                                           Deputy Clerk




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 6 of 8 Page ID #:138
 USA vs.      Derek Wohland                                                       Docket No.:     SACR 20-124JVS




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or             9.    The defendant must not knowingly associate with any persons
       local crime;                                                               engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                   with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of                  permission to do so by the probation officer. This condition
       imposition of a sentence of probation or release from                      will not apply to intimate family members, unless the court
       imprisonment, unless otherwise directed by the probation                   has completed an individualized review and has determined
       officer;                                                                   that the restriction is necessary for protection of the
 3.    The defendant must report to the probation office as                       community or rehabilitation;
       instructed by the court or probation officer;                        10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                        must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court               narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                      related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the                  physician;
       probation officer, unless legitimately asserting his or her          11.   The defendant must notify the probation officer within 72
       Fifth Amendment right against self-incrimination as to                     hours of being arrested or questioned by a law enforcement
       new criminal conduct;                                                      officer;
 6.    The defendant must reside at a location approved by the              12.   For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at                 ammunition, destructive device, or any other dangerous
       least 10 days before any anticipated change or within 72                   weapon;
       hours of an unanticipated change in residence or persons             13.   The defendant must not act or enter into any agreement with
       living in defendant’s residence;                                           a law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to                         without the permission of the court;
       contact him or her at any time at home or elsewhere and              14.   The defendant must follow the instructions of the probation
       must permit confiscation of any contraband prohibited by                   officer to implement the orders of the court, afford adequate
       law or the terms of supervision and observed in plain                      deterrence from criminal conduct, protect the public from
       view by the probation officer;                                             further crimes of the defendant; and provide the defendant
 8.    The defendant must work at a lawful occupation unless                      with needed educational or vocational training, medical care,
       excused by the probation officer for schooling, training,                  or other correctional treatment in the most effective manner.
       or other acceptable reasons and must notify the probation
       officer at least ten days before any change in
       employment or within 72 hours of an unanticipated
       change;




CR-104 (wpd 12/20)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 7 of 8 Page ID #:139
 USA vs.     Derek Wohland                                                       Docket No.:     SACR 20-124JVS


             The defendant must also comply with the following special conditions (set forth below).

        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the
 fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
 Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to
 restitution, however, are not applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and
 costs must be paid by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or money
 order must include the case name and number. Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must
 pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change
 in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18
 U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or
 that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. §
 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to
 the Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including
 any business or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the
 Probation Office in advance of opening a new account or modifying or closing an existing one, including adding or deleting
 signatories; changing the account number or name, address, or other identifying information affiliated with the account; or any
 other modification. If the Probation Office approves the new account, modification or closing, the defendant must give the
 Probation Officer all related account records within 10 days of opening, modifying or closing the account. The defendant must not
 direct or ask anyone else to open or maintain any account on the defendant’s behalf.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 7 of 8
                Case 8:20-cr-00124-JVS Document 31 Filed 03/22/21 Page 8 of 8 Page ID #:140
 USA vs.     Derek Wohland                                                       Docket No.:      SACR 20-124JVS




                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                      By
            Date                                                     Deputy Marshal



                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                      By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
